

115 HR 166 IH: Outpatient Mental Health Modernization Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 166IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to stabilize and modernize the provision of partial
			 hospitalization services under the Medicare Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Outpatient Mental Health Modernization Act of 2017. 2.Allowable partial hospitalization services (a)In generalSection 1861(ff)(2) of the Social Security Act (42 U.S.C. 1395x(ff)(2)) is amended—
 (1)in subparagraph (H) by striking , and at the end; (2)by redesignating subparagraph (I) as subparagraph (J);
 (3)in subparagraph (J), as redesignated by paragraph (2), by striking (but in no event to include meals and transportation); (4)by inserting after subparagraph (H) the following new subparagraph:
					
 (I)nutritional planning, meals, and transportation, and; and (5)by adding at the end the following new sentence: The guidelines established under the preceding sentence shall not allow for nutritional planning, meals, and transportation to be considered as meeting the minimum number of services requirement in order to receive payment for such items and services..
 (b)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2018. 3.Behavioral Health Advisory Committee (a)In generalNot later than January 1, 2018, the Secretary of Health and Human Services shall convene a Behavioral Health Advisory Committee (in this section referred to as the Advisory Committee) composed of stakeholders in the behavioral health community.
 (b)DutiesThe Advisory Committee shall address issues relating to— (1)discrimination against the chronically mentally ill, elderly, and United States veterans as it relates to receiving treatment for mental illness;
 (2)the establishment of conditions of participation for community mental health centers (as defined in paragraph (3)(B) of section 1861(ff) of the Social Security Act (42 U.S.C. 1395x(ff))) that provide partial hospitalization services (as defined in paragraph (1) of such section) under the Medicare Program under title XVIII of such Act; and
 (3)other matters to be determined jointly by the Secretary and the Advisory Committee. (c)ImplementationNot later than January 1, 2019, the Secretary of Health and Human Services, in consultation with the Advisory Committee, shall implement conditions of participation for community mental health centers (as so defined) that provide partial hospitalization services (as so defined) under the Medicare Program under title XVIII of the Social Security Act.
			